Citation Nr: 0418514	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  99-11 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  

ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issue on appeal was originally before the Board in 
July 2003 at which time it was remanded.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  In reviewing the record the Board is unable to find 
that the appellant has been furnished proper VCAA notice with 
regard to the issue of entitlement to TDIU.  The United 
States Court of Appeals for Veterans Claims (Court) has made 
it clear that failure to adequately show compliance with VCAA 
notice requirements is remandable error.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002); Huston v. Principi, 17 Vet. App. 195, 
202 (2003).  In the past, the Board had been attempting to 
remedy any VCAA notice deficiency by sending the appellant a 
VCAA notice letter under the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii).  However, this regulatory provision has 
been invalidated by the United States Court of Appeals for 
the Federal Circuit.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Therefore, while the Board regrets further delay in appellate 
review, the case must be returned to the RO for issuance of 
VCAA notice before the Board may proceed with appellate 
review.  

A VA examination was conducted in March 2003.  The examiner 
noted that the examination was to be conducted to determine, 
in part, the impact that the veteran's service-connected low 
back disability had on his employment.  The examiner 
specifically noted that, whether or not the veteran had the 
ability to secure or follow a substantially gainful 
occupation was "more of a psychosociological consideration, 
which is beyond the scope of this examination and perhaps 
should be better addressed by Mental Health."  It does not 
appear that an pinion has been obtained by VA regarding the 
veteran's employability from a mental health standpoint.  

The Board finds that the veteran should be examined by VA to 
determine whether his service-connected disabilities alone 
preclude him from securing or maintaining gainful employment.  
The Board notes that it may not deny a TDIU claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's service-connected disabilities do not 
prevent him or her from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet.  App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537  (1994).  In Friscia, the Court specifically 
stated that VA has a duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the veteran's service-connected disability has on his 
ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 
5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 
6 Vet. App. at 538; and Obert v. Brown, 5 Vet. App. 30, 33 
(1993).   

Wherefore the issue on appeal is hereby REMANDED for the 
following actions:

1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
appellant has been properly advised of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the appellant is expected to provide.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  The RO should schedule the veteran 
for an appropriate VA examination(s) to 
determine the effect of his service-
connected disabilities on his 
employability.  The claims file must be 
made available to the examiner(s) for 
review in connection with the 
examinations.  Based on examination 
findings and other evidence contained in 
the claims file, the examiner(s) must 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the veteran 
is unable to obtain or maintain 
substantially gainful employment solely 
as a result of his service-connected 
degenerative disk disease of the 
lumbosacral spine and his 
service-connected major depression, 
without regard to his age or any 
nonservice-connected disorders.  The 
examination report(s) must include a 
complete rationale for all opinions and 
conclusions expressed.

3.  After completion of the above, and 
any additional development the RO may 
deem necessary, the RO should review the 
record and determine if the benefits 
sought on appeal can be granted.  The 
appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



